Order reversed on the law, without costs of this appeal to any party, and matter remitted to the Special Term to determine the -competency of the petitioner to manage himself and his affairs and, if he be found competent to manage himself and his affairs, to enter an order discharging the committee and directing the committee of property to account. All concur. (The order denies petitioner’s application for an order discharging the committees of petitioner’s estate and person and for the return of petitioner’s property.) Present — Cunningham, P. J., Taylor, Harris, McCurn and Larkin, JJ.